Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 recites “compressed air” in line 5 and should recite “the compressed air” and “a flow rate of air” in line 9 and should recite “a flow rate of the air”.
Claims 2-8 recites “The controller for a gas turbine” in line 1 and should recite “The controller for the gas turbine”.
Claim 9 recites “compressed air” in line 5 and should recite “the compressed air” and “a flow rate of air” in line 9 and should recite “a flow rate of the air”.
Claim 10 recites “compressed air” in line 4 and should recite “the compressed air” and “a flow rate of air” in line 8 and should recite “a flow rate of the air”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 each recite “a stable state”.  The term “stable” is subjective and therefore the metes and bounds of the claim are not clear. For instance, one person could define a stable state as one in which the engine is not actively surging or stalling, while another person could define it more narrowly so that the engine is operating in the region defined by surge and stall lines with transients into the surge or stall regions.  Clarification is required.  It is additionally unclear if the “a stable state” in claim 3 refers to the same named state in claim 2 or if claim 3 introduces a second stable state.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara et al. (US 2018/0209341).
Regarding claim 1, Nakahara discloses a controller (Figure 1) for a gas turbine (Figure 2, 10), 
the gas turbine comprising: 
a compressor (11) configured to compress air (flow into 10); 
a combustor (12) configured to mix and combust fuel and compressed air compressed by the compressor (paragraph 3); 
a turbine (13) configured to obtain rotational power using combustion gas generated by the combustor (paragraph 3); 
an inlet guide vane (22) disposed at an intake of the compressor (41) to adjust a flow rate of air flowing into the compressor (Figure 2);
a bleed line (43) configured to return a part of the compressed air pressurized in the compressor to the intake of the compressor (Figure 2 shows the bleed line draws compressed air from the downstream end of the compressor to the intake of the compressor); and 
an on-off valve (44) disposed in the bleed line, 
wherein 
the controller is configured to, when an output of the gas turbine increases (Figure 11 shows the load value, i.e. output of gas turbine engine increases left to right), correct a preset maximum value limit of the inlet guide vane based on a valve opening degree command value (paragraph 64, shown as V in figure 2) of the on-off valve (44) and a compressor intake temperature such that the gas turbine achieves a predetermined performance (paragraph 110 describes the maximum value limit of the inlet guide vane AI is adjusted based on if the anti-icing function is set to AI-max, i.e. the valve opening degree on the bleed line 43, and the anti-icing function is determined based on the temperature at the compressor intake, see paragraph 5, to achieve the a particular load, i.e. predetermined performance).
Regarding claim 2, Nakahara discloses wherein the controller is configured to correct the maximum value limit based on a current compressor intake temperature and a compressor intake temperature in a stable state that corresponds to the valve opening degree command value of the on-off valve (paragraph 105 describes considering the air intake temperature and load in one condition, i.e. current, and a second condition where the air intake temperature and the surge limit, i.e. within a stable state, is considered).
Regarding claim 4, Nakahara discloses, wherein the controller is configured to calculate a limit correction amount of the inlet guide vane based on the valve opening degree command value of the on-off valve and the compressor intake temperature and correct the maximum value limit by adding the limit correction amount to the maximum value limit (Figure 11 shows the controller determines a limit correction amount (difference between AI-0 and AI-max) and adds the difference to the maximum value limit).
Regarding claim 9, Nakahara discloses a control method (Abstract) for a gas turbine (Figure 2, 10), 
the gas turbine comprising: 
a compressor (11) configured to compress air (flow into 10); 
a combustor (12) configured to mix and combust fuel and compressed air compressed by the compressor (paragraph 3); 
a turbine (13) configured to obtain rotational power using combustion gas generated by the combustor (paragraph 3); 
an inlet guide vane (22) disposed at an intake of the compressor (41) to adjust a flow rate of air flowing into the compressor (Figure 2);
a bleed line (43) configured to return a part of the compressed air pressurized in the compressor to the intake of the compressor (Figure 2 shows the bleed line draws compressed air from the downstream end of the compressor to the intake of the compressor); and 
an on-off valve (44) disposed in the bleed line, 
the method comprising correcting, when an output of the gas turbine increases (Figure 11 shows the load value, i.e. output of gas turbine engine increases left to right, paragraph 64, shown as V in figure 2), a preset maximum value limit of the inlet guide vane based on a valve opening degree command value of the on-off valve (44) and a compressor intake temperature such that the gas turbine achieves a predetermined performance (paragraph 110 describes the maximum value limit of the inlet guide vane AI is adjusted based on if the anti-icing function is set to AI-max, i.e. the valve opening degree on the bleed line 43, and the anti-icing function is determined based on the temperature at the compressor intake, see paragraph 5, to achieve the a particular load, i.e. predetermined performance).
Regarding claim 10, Nakahara discloses a gas turbine (Figure 2, 10) comprising: 
a compressor (11) configured to compress air (flow into 10); 
a combustor (12) configured to mix and combust fuel and compressed air compressed by the compressor (paragraph 3); 
a turbine (13) configured to obtain rotational power using combustion gas generated by the combustor (paragraph 3); 
an inlet guide vane (22) disposed at an intake of the compressor (41) to adjust a flow rate of air flowing into the compressor (Figure 2);
a bleed line (43) configured to return a part of the compressed air pressurized in the compressor to the intake of the compressor (Figure 2 shows the bleed line draws compressed air from the downstream end of the compressor to the intake of the compressor); and 
an on-off valve (44) disposed in the bleed line, and 
a controller (Figure 1) configured to, when an output of the gas turbine increases (Figure 11 shows the load value, i.e. output of gas turbine engine increases left to right), correct a preset maximum value limit of the inlet guide vane based on a valve opening degree command value (paragraph 64, shown as V in figure 2) of the on-off valve (44) and a compressor intake temperature such that the gas turbine achieves a predetermined performance (paragraph 110 describes the maximum value limit of the inlet guide vane AI is adjusted based on if the anti-icing function is set to AI-max, i.e. the valve opening degree on the bleed line 43, and the anti-icing function is determined based on the temperature at the compressor intake, see paragraph 5, to achieve the a particular load, i.e. predetermined performance).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art are US 4998949, US 20120167581, US 20130125557, US 20140260177, US 20150040573, US 20150101341, US 20160273404, US 20160333731, US 20170175567, US 20170342901, US 20170342903, US 20170342902, US 20180100442, US 20180209341, and JP 2013209917.  Each of these references teach a gas turbine system with a bleed line with a valve and inlet guide vanes and some means of controlling both.  However, none of the references either alone or in combination, teach the controller is configured to calculate a maximum output difference between a current maximum output and a maximum output in a stable state based on the temperature difference and correct the maximum value limit based on the maximum output difference as claimed in claim 3 or the controller is configured to correct a preset exhaust gas limit temperature of the turbine based on an amount of decrease in an exhaust gas limit temperature of the turbine corresponding to the limit correction amount as claimed in claim 5.  Claims dependent thereon inherit the allowable subject matter of the base claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741